                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              CASE NO. 3:20-CV-631-DCK

 M.E. STORES PROPERTY, LLC,                            )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )       ORDER
                                                       )
 EPCON NANTZ ROAD, LLC, EPCON                          )
 COMMUNITIES, LLC, EPCON                               )
 COMMUNITIES CAROLINAS, INC., and                      )
 W. M. WARR & SONS INC,                                )
                                                       )
                  Defendants.                          )
                                                       )

          THIS MATTER IS BEFORE THE COURT on “Epcon Defendants’ Motion For

Remand” (Document No. 21) filed March 1, 2021. The parties have consented to Magistrate Judge

jurisdiction pursuant to 28 U.S.C. § 636(c), and this motion is ripe for disposition. Having

carefully considered the motion and the record, the undersigned will grant the motion.

          On December 23, 2020, Plaintiff M.E. Stores Property, LLC (“Plaintiff”) filed a “First

Amended Complaint” (Document No. 11), adding W.M. Warr & Sons, Inc. as an additional

defendant. According to the pending motion, “W.M. Warr & Sons, Inc. is a North Carolina

Corporation with its principal place of business, registered agent and mailing address all being in

Mecklenburg County, North Carolina.” (Document No. 21, p. 2). Plaintiff is a resident of North

Carolina, too, and thus, complete diversity no longer exists, an essential prerequisite to this Court

exercising diversity jurisdiction under 28 U.S.C. § 1332. Id. at p. 3; see Mayes v. Rapoport, 198

F.3d 457, 461 (4th Cir. 1999). All parties to this case consent to the pending motion. (Document

No. 21, p. 3). The undersigned therefore concludes that this case shall be remanded pursuant to

28 U.S.C. § 1447(c) for lack of subject-matter jurisdiction.




           Case 3:20-cv-00631-DCK Document 22 Filed 03/26/21 Page 1 of 2
       IT IS, THEREFORE, ORDERED that “Epcon Defendants’ Motion For Remand”

(Document No. 21) is GRANTED. This matter shall be remanded to the Superior Court of

Mecklenburg County, North Carolina.

       SO ORDERED.


Signed: March 26, 2021




                                         2
         Case 3:20-cv-00631-DCK Document 22 Filed 03/26/21 Page 2 of 2
